Exhibit 10.7.12

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 15, 2009 by and among NewAlliance Bank, a
Connecticut savings bank (the “Bank”), NewAlliance Bancshares, Inc., a business
corporation organized under the laws of the State of Delaware (the “Company”)
and Cecil Eugene Kirby, Jr. (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently employed as an Executive Vice President of
the Company and as President of the Bank pursuant to an employment agreement
between the Company, the Bank and the Executive originally entered into as of
April 21, 2009 (the “Employment Agreement”);

WHEREAS, the Company and the Bank desire to amend and restate the Employment
Agreement in order to (i) make changes to comply with Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) revise the
definition of “cause” and (iii) make certain other changes;

WHEREAS, the Company and the Bank desire to ensure that the Company and the Bank
are assured of the continued availability of the Executive’s services as
provided in this Agreement, with the Company and the Bank collectively referred
to herein as the “Employers”; and

WHEREAS, the Executive is willing to serve the Company and the Bank on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Employers and the Executive hereby agree
as follows:

SECTION 1.      EFFECTIVE DATE; EMPLOYMENT.

This Agreement shall be effective on the date first written above (the
“Effective Date”). The Employers agree to employ the Executive, and the
Executive hereby agrees to such employment, during the period and upon the terms
and conditions set forth in this Agreement.

SECTION 2.      EMPLOYMENT PERIOD.

(a)       The terms and conditions of this Agreement shall be and remain in
effect during the period beginning on April 21, 2009 and continuing until April
1, 2012 (the “Initial Term”), plus such extensions, if any, as are provided
pursuant to Section 2(b) hereof (the “Employment Period”).

--------------------------------------------------------------------------------


(b)       Except as provided in Section 2(c), prior to April 1, 2010 and each
annual anniversary thereafter, the Boards of Directors of the Employers shall
consider and review (after taking into account all relevant factors, including
the Executive’s performance and any recommendation of the Chief Executive
Officer) a one-year extension of the term of this Agreement, and the term shall
continue to extend each year (beginning with the first annual anniversary date)
if the Boards of Directors so approve such extension unless the Executive gives
written notice to the Employers of the Executive’s election not to extend the
term, with such notice to be given by the Executive not less than ninety (90)
days prior to any such anniversary date. If the Board of Directors elects not to
extend the term, it shall give written notice of such decision to the Executive
no later than December 31st of the year preceding any such anniversary date. If
the Executive does not receive such notice, the Executive may, by written notice
given at any time prior to February 1st of such anniversary date, request from
the Chief Executive Officer written confirmation that the term has been extended
and, if such confirmation is not received by the Executive within thirty (30)
days after the request therefor is made, the Executive may treat the term as
having not been extended. Upon termination of the Executive’s employment with
the Employers for any reason whatsoever, any annual extensions provided pursuant
to this Section 2(b), if not theretofore discontinued, shall automatically
cease. In addition, no annual renewals shall extend beyond the Executive’s 65th
birthday, and in no event shall the Employment Period extend beyond the
Executive’s 65th birthday. All actions to be taken by the Board of Directors
under this Section 2(b) may be taken by the Compensation Committee of the Board
of Directors.

(c)       Nothing in this Agreement shall be deemed to prohibit the Employers at
any time from terminating the Executive’s employment during the Employment
Period with or without notice for any reason, provided, however, that the
relative rights and obligations of the Employers and the Executive in the event
of any such termination, including any requirements with respect to prior notice
of such termination, shall be determined under this Agreement.

SECTION 3.      DUTIES.

Throughout the Employment Period, the Executive shall serve as President of the
Bank and Executive Vice President of the Company, having such power, authority
and responsibility and performing such duties as are prescribed by or under the
Bylaws of the Employers and as are customarily associated with such positions as
determined by the Employers’ Chief Executive Officer. The Executive shall
initially report directly to the Chief Executive Officer. The Employers’ Chief
Executive Officer may, during the term of the Employment Agreement, alter the
Executive’s job and/or reporting responsibilities as she deems appropriate to
the effective management of the Employers, provided that the Executive shall at
all times be on the senior executive team. The Executive shall devote his full
business time, attention, skills and efforts (other than during weekends,
holidays, vacation periods, and periods of illness or leaves of absence and
other than as permitted or contemplated by Section 7) to the business and
affairs of the Employers and shall use his best efforts to advance the interests
of the Employers.

SECTION 4.      CASH AND OTHER COMPENSATION.

(a)       In consideration for the services to be rendered by the Executive
hereunder, the Bank shall pay to him a salary of four hundred thirty thousand
dollars ($430,000) annually

2

--------------------------------------------------------------------------------


(“Base Salary”) as of the date of this Agreement. The Executive’s Base Salary
shall be payable in approximately equal installments in accordance with the
Bank’s customary payroll practices for senior officers. Base Salary shall
include any amounts of compensation deferred by the Executive under any
tax-qualified retirement or welfare benefit plan or any other deferred
compensation arrangement. The Compensation Committee of the Board of Directors
of the Employers (the “Committee”) shall review the Executive’s annual rate of
salary at such times during the Employment Period as it deems appropriate, but
not less frequently than once every twelve months (provided that the initial
review may be deferred until the Executive’s regular review for the period
beginning April 1, 2010), and may, in its discretion, approve an increase
therein. Such review of the Executive’s Base Salary shall take into account not
only the Executive’s performance as well as the Employer’s performance since the
date of the last review conducted pursuant to this Section 4(a) but also shall
take into consideration the salaries of similarly situated officers at
comparably situated financial institutions as determined by the Compensation
Committee thereof as well as any recommendation of the Chief Executive Officer.
In addition to salary, the Executive may receive other cash compensation from
the Employers for services hereunder at such times, in such amounts and on such
terms and conditions as the Committee may determine from time to time. Any
increase in the Executive’s annual salary shall become the Base Salary of the
Executive for purposes hereof. The Executive’s Base Salary as in effect from
time to time cannot be decreased by the Employers without the Executive’s
express prior written consent.

(b)       The Executive shall be entitled to participate in an equitable manner
with all other executive officers of the Employers in discretionary bonuses to
executive officers as authorized by the Committee. No other compensation
provided for in this Agreement shall be deemed a substitute for the Executive’s
right to participate in such bonuses when and as declared by the Committee. In
connection with the foregoing, under the terms of the Bank’s Executive Incentive
Plan (the “EIP”), annual cash bonuses can be awarded to the Executive; the
initial percentage accorded to the Executive shall be 60% of the Executive’s
Base Salary at the “Target” level. The Compensation Committee shall make an
annual determination of the exact percentage of Base Salary to be used with
respect to the possible bonus, if any, to be paid to the Executive for the
relevant plan year and shall notify the Executive by the end of March of the
EIP’s plan year to which such percentage shall be applicable, commencing March
2010.

SECTION 5.      EMPLOYEE BENEFIT PLANS AND PROGRAMS.

(a)       During the Employment Period, the Executive shall be treated as an
employee of the Employers and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified active retirement programs
covering employees of the Employers (including but not limited to the Company’s
Employee Stock Ownership Plan (the “ESOP”), the Bank’s 401(k) Plan, the ESOP and
401(k) SERPs and any other similar plans that may be adopted in the future), any
and all group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance plans, and any
other employee benefit and compensation plans (including, but not limited to,
the EIP and any incentive compensation plans or program or any stock benefit
plans that apply to the executive group) as may from time to time be maintained
by, or cover employees of, the Employers, in accordance with the terms and
conditions of such employee benefit plans and programs and

3

--------------------------------------------------------------------------------


compensation plans and programs and consistent with the Employers’ customary
practices. The Executive shall be ineligible for the Bank’s defined benefit
Pension Plan, to which no new participants are currently permitted. Nothing paid
to the Executive under any such plan or program will be deemed to be in lieu of
other compensation to which the Executive is entitled under this Agreement.

(b)       During the Employment Period, the Employers shall provide the
Executive with an expense allowance (“Expense Allowance”) payable monthly equal
to approximately $500 per month to pay for the costs of an automobile. Such
Expense Allowance shall take into account the federal and state income tax
effect on the Executive of receipt of such allowance. In the event that with
respect to a given calendar year occurring during the term of this Agreement,
the Executive believes that he drove during such year Business Miles (as
hereinafter defined) in excess of the Covered Business Miles (as hereinafter
defined) in connection with the business of the Employers and wishes to seek
reimbursement as provided herein for such excess, then within 40 days after the
end of such calendar year, the Executive shall provide information to the
Employers (as well as any additional information as the Employers may reasonably
request in order to review the Executive’s claim) with respect to the number of
miles driven in the such calendar year in connection with the business of the
Employers (“Business Miles”). In the event the number of Business Miles driven
during such calendar year is determined by the Employers to be more than 3,600
(“Covered Business Miles”), the Employers will provide the Executive an
additional reimbursement for the Business Miles in excess of the Covered
Business Miles at a rate equal to the standard mileage rate as published by the
Internal Revenue Service for the period in which the excess Business Miles were
incurred (“Reimbursement Rate”), with such reimbursement to be provided no later
than March 15 of the year immediately following the year in which the excess
Business Miles were incurred. The Expense Allowance and the Covered Business
Miles may be reviewed by the Compensation Committee and, if increased, shall be
reflected in an addendum hereto. Notwithstanding the foregoing, nothing herein
shall be deemed to impose upon the Employers or obviate the Executive’s
obligation, legal or otherwise, to maintain liability insurance with respect to
the Executive’s personal use of an automobile.

(c)       The Employers shall provide and pay for a parking space for Executive
in the Employers’ main office parking garage or, if such space shall become
unavailable due to tenant commitments or otherwise, in an alternative convenient
closed parking garage.

(d)       The Executive shall be entitled to paid holidays and paid vacations
consistent with the Employers’ policy for executive officers. Currently, that
policy provides for four weeks of vacation, pro-rated for any partial year. All
vacations must be cleared through the Chief Executive Officer.

(e)       The Employers shall provide during the term of this Agreement, subject
to the limitations set forth herein, for the Executive to receive, at the
Employers’ expense, the services of a tax professional and a personal financial
planning professional (which may be the same person or entity for both services)
(the “Tax Service Professional”) selected by the Employers and reasonably
satisfactory to the Executive. Subject to the limitations set forth herein, if
the Employer does not specify a Tax Services Professional reasonably acceptable
to the Executive, the Executive will be entitled to use the services of a Tax
Services Professional of his choosing

4

--------------------------------------------------------------------------------


and seek reimbursement by the Employers for the reasonable cost of such Tax
Service Professional actually incurred by the Executive. The services to be
provided shall include (i) the preparation of all required federal, state and
local personal income tax returns, (ii) advice with respect to federal, state
and local income tax treatment of cash and other forms of compensation paid to
the Executive by the Employers and (iii) investment and retirement counseling
and estate planning. Notwithstanding the foregoing, the annual cost to the
Employers of providing the services to the Executive of such Tax Service
Professional, whether such Tax Service Professional is selected by the Employers
or the Executive, shall not exceed $2,000 (the “Annual Cost”), prior to any
adjustment for income tax effects of reimbursement for such expense.
Reimbursement of the Executive for the Annual Cost shall take into account the
federal and state income tax effect on the Executive of receipt of such Annual
Cost, and such reimbursement shall be paid promptly by the Employers and in any
event no later than March 15 of the year immediately following the year in which
the Annual Cost was incurred. The Annual Cost shall be reviewed annually by the
Compensation Committee and, if increased, shall be reflected in an addendum
hereto.

(f)       The Executive shall move his principal residence to the New Haven area
as soon as practicable. In connection therewith, the Employers shall (i)
reimburse the Executive for reasonable transportation, temporary housing, meals
and related costs incurred for a period up to ninety (90) days after April 21,
2009, subject to a budget approved by the Chief Financial Officer of the
Employers (which period may be extended beyond ninety (90) days for one
additional 90 day period with the prior written consent of the Chief Executive
Officer) (the “Temporary Residence Period”); (ii) reimburse the Executive for
all reasonable moving, packing and unpacking costs associated with moving the
Executive’s household goods from Georgia to a permanent or temporary residence
in the New Haven area, subject to a budget approved by the Chief Financial
Officer of the Employers (the Executive will be reimbursed only for one move);
(iii) provided the Executive purchases a primary residence in the New Haven area
within one year following April 21, 2009, reimburse the Executive for all
reasonable closing costs and fees in connection with the Executive’s purchase of
a primary residence in the New Haven area (including costs related to mortgage
financing, legal, and title, but excluding any broker’s commission), subject to
a budget approved by the Chief Financial Officer of the Employers; and (iv)
provided the Executive purchases a primary residence in the New Haven area
within one year following April 21, 2009, the Employers will facilitate the
Executive’s purchase of a new home in Connecticut by making available to the
Executive the net sale proceeds from his home in Georgia based on its appraised
value, whether or not it actually sells to a third party prior to the time the
Executive purchases his New Haven area home, by the Employers’ use of a
relocation service that will manage/effectuate the sale of the home and arrange
for determination of appraised value. The appraised value shall be determined
conclusively through the relocation service’s suggested appraisal process that
shall be obtained and paid for by or on behalf of the Employers. The Executive
shall be required to satisfy all mortgages, liens and monetary encumbrances on
his residence in connection with this transaction and shall execute all
documents and take all actions reasonably requested of him by the Employers in
order to accomplish this objective.

(g)       During the Employment Period, the Employers will reimburse and/or pay
for the Executive’s cost of membership in a New Haven area country club (such
country club as is

5

--------------------------------------------------------------------------------


reasonably agreed to by the Chief Executive Officer and the Executive),
including all membership bonds or surety, initiation or membership fees, annual
dues, capital assessments, and all business-related expenses incurred at the
club (“Club Expenses”). The Executive shall be reimbursed for the cost of Club
Expenses expended by the Executive no later than March 15 of the year
immediately following the year in which the Club expenses were incurred, and any
such reimbursement and/or payment of the Club Expenses by the Employers shall
take into account the federal and state income tax effect on the Executive of
receipt of or reimbursement for the Club Expenses.

SECTION 6.      INDEMNIFICATION AND INSURANCE.

(a)       During the Employment Period and for a period of six years thereafter,
the Employers shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Employers or service in other
capacities at the request of the Employers. The coverage provided to the
Executive pursuant to this Section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Employers or any successors.

(b)       To the maximum extent permitted under applicable law, the Employers
shall indemnify the Executive against and hold the Executive harmless from any
costs, liabilities, losses and exposures that may be incurred by the Executive
in his capacity as a director or officer of the Employers or any subsidiary or
affiliate.

SECTION 7.      OUTSIDE ACTIVITIES.

The Executive may (a) serve as a member of the boards of directors of such
business, community and charitable organizations as the Executive may disclose
to and as may be approved by the Employers (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of the
Executive’s duties under this Agreement or present any conflict of interest. The
Executive may also engage in personal business and investment activities which
do not materially interfere with the performance of the Executive’s duties
hereunder, provided that such activities are not prohibited under any code of
conduct or investment or securities trading policy established by the Employers
and generally applicable to all similarly situated executives. If the Executive
is discharged or suspended, or is subject to any regulatory prohibition or
restriction with respect to participation in the affairs of the Employers, the
Executive shall not directly or indirectly provide services to or participate in
the affairs of the Employers in a manner inconsistent with the terms of such
discharge or suspension or any applicable regulatory order.

SECTION 8.      WORKING FACILITIES AND EXPENSES.

It is understood by the parties that the Executive’s principal place of
employment shall be at the Bank’s principal executive office located in New
Haven, Connecticut, or at such other

6

--------------------------------------------------------------------------------


CEO approved location within 50 miles of the address of such principal executive
office, or at such other location as the Employers and the Executive may
mutually agree upon. The Employers shall provide the Executive at his principal
place of employment with a private office, secretarial services and other
support services and facilities suitable to his position with the Employers and
necessary or appropriate in connection with the performance of his assigned
duties under this Agreement. The Employers shall reimburse the Executive for his
ordinary and necessary business expenses attributable to the Employers’
business, including, without limitation, the Executive’s travel and
entertainment expenses incurred in connection with the performance of his duties
for the Employers under this Agreement, in each case upon presentation to the
Employers of an itemized account of such expenses in such form as the Employers
may reasonably require, and such reimbursement shall be paid promptly by the
Employers and in any event no later than March 15 of the year immediately
following the year in which the expenses were incurred.

SECTION 9.      TERMINATION OF EMPLOYMENT WITH BENEFITS.

(a)       Subject to Sections 9(b) and 9(c), the Executive shall be entitled to
the benefits described in Section 9(b) in the event that:

(i)       his employment with the Employers terminates during the Employment
Period as a result of the Executive’s termination for Good Reason (as defined in
Section 9(a)(i)(A) and (B) of this Agreement), which shall mean a termination
based on the following:

(A)       any material breach of this Agreement by the Employers, including
without limitation any of the following: (1) a material diminution in the
Executive’s base compensation, or (2) a material diminution in the Executive’s
authority or responsibilities as prescribed in Section 3, or

(B)      any material change in the geographic location at which the Executive
must perform his services under this Agreement (defined as a move or series of
moves of at least 50 miles from 195 Church Street, New Haven, Connecticut);

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period; or

(ii)       the Executive’s employment with the Employers is terminated by the
Employers during the Employment Period for any reason other than for “cause,”
death or “Disability,” as provided in Section 10(a).

7

--------------------------------------------------------------------------------


(b)       Subject to Section 9(c), and provided that no Change in Control (as
defined in Section 11(a) hereof) has occurred, the Employers shall pay and
provide to the Executive (or, in the event of his subsequent death, to his
estate) the following severance benefits for the period beginning on the date
that his employment terminates and ending on either (i) the last day of the
Employment Period or (ii) 24 months subsequent to the date of termination,
whichever period is greater (the “Severance Benefits Period”):

(i)       his earned but unpaid Base Salary (including, without limitation, all
items which constitute wages under applicable law and the payment of which is
not otherwise provided for in this Section 9(b)) as of the date of the
termination of his employment, with such payment to be made at the time and in
the manner prescribed by law applicable to the payment of wages but in no event
later than 30 days after termination of employment;

(ii)      the benefits, if any, to which he is entitled under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the Employers’ officers and employees (such benefits not to
include the expense allowance provided by Section 5(b)) through the date of the
termination of his employment;

(iii)     continued group life, health, dental and accident insurance benefits,
in addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Severance Benefits Period,
coverage equivalent to the coverage to which he would have been entitled under
such plans if he had continued to be employed during such period; provided that
any insurance premiums payable by the Employers or any successors pursuant to
this Section 9(b)(iii) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Employers, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year;

(iv)     a lump sum cash amount equal to the projected cost to the Employers of
providing group long-term disability insurance benefits to the Executive for the
Severance Benefits Period, with the projected cost to the Employers to be based
on the costs incurred as of the date of termination as determined on an
annualized basis;

(v)      a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value of (A) the Executive’s Annual
Compensation (as hereinafter defined) multiplied by (B) a fraction which is
either (1) the number of days left in the Employment Period if the Executive had
not been terminated or (2) 730, whichever is greater, divided by 365, using a
discount rate equal to the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the Internal Revenue Service (the
“IRS”) for the month in which the termination of employment occurs, compounded
monthly;

(vi)      a lump sum cash amount equal to the pro rata portion of any annual
performance bonus awarded to the Executive under the Bank’s EIP (or such other
short-term incentive compensation plan(s) that the Employers may adopt
subsequent to the date hereof as a

8

--------------------------------------------------------------------------------


replacement therefor) and earned with respect to the calendar year in which the
termination of employment occurs, provided that (a) the amount of the bonus
earned shall be determined based on the extent to which the performance
objectives with respect to the bonus were met during the calendar year in which
such termination of employment occurs; (b) the amount of the bonus earned shall
be pro rated by multiplying the amount of the earned bonus by a fraction, the
numerator of which is the number of days elapsed in the calendar year as of the
date of termination of the Executive’s employment and the denominator of which
is 365; and (c) such earned pro rated target bonus shall be paid no later than
March 15th of the year following the year in which the termination of employment
occurs; and

(vii)     a lump sum cash amount, payable within 30 days following termination
of employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, to which he would have been entitled under any
and all qualified defined contribution plans and non-qualified plans related
thereto maintained by, or covering employees of, the Employers as if he were
100% vested thereunder and had continued to be employed during the Severance
Benefits Period at the highest annual rate of Base Salary achieved during the
Employment Period and making the maximum amount of employee contributions, if
any, required or permitted under such plan or plans, provided that no payments
shall be made pursuant to this subsection (vii) with respect to the Company’s
ESOP if the ESOP is terminated effective as of a date within one year of the
date of the termination of the Executive’s employment, with the Executive to
reimburse the Employers for any such payments previously made within 30 days of
the Executive’s receipt of a request for reimbursement from the Employers.

The Executive’s “Annual Compensation” for purposes of this Agreement shall be
deemed to mean the sum of (i) the Executive’s Base Salary in effect as of the
date of termination of his employment and (ii) the highest amount of annual cash
incentive compensation earned by the Executive from the Employers or any
subsidiary or affiliate thereof during any of the three calendar years
immediately preceding the calendar year in which the date of termination occurs.

The Employers and the Executive further agree that the Employers may condition
the payments and benefits (if any) due under Sections 9(b) (iii), (iv), (v),
(vi) and (vii) on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Employers or any of its subsidiaries or affiliates and to the
execution of a full release of all employment-related claims, including without
limitation claims relating to termination of employment, by the Executive.

(c)       The Executive shall not be required to mitigate the amount of any
benefits provided pursuant to the provisions of Section 9(b) by seeking other
employment or otherwise. However, if the Executive becomes or is employed by
another employer subsequent to the first year following termination, any
compensation received by the Executive subsequent to the first year following
termination through the end of the Severance Benefits Period shall be offset
dollar for dollar against the Employers’ obligations set forth in Section 9(b)
except with respect to Section 9(b)(iii), with the Executive to reimburse the
Employers the amount of the offset with respect to amounts previously paid by
the Employers within 30 days of the Executive’s receipt of

9

--------------------------------------------------------------------------------


a request for reimbursement from the Employers. In addition, if the Executive
becomes employed by another entity subsequent to termination hereunder, and
under the terms of such employment is entitled to benefits substantially similar
to those provided in Section 9(b) (iii), the Employers will not be required to
continue provision of the benefits set forth in said Section 9(b) (iii) for the
remainder of the Severance Benefits Period.

SECTION 10.      TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.

(a) In the event that the Executive’s employment with the Employers shall
terminate during the Employment Period on account of:

(i)       the discharge of the Executive for “cause,” which, for purposes of
this Agreement, shall mean a discharge because the Executive has: (A) willfully
failed to perform his assigned duties under this Agreement, other than any
failure resulting from the Executive’s incapacity due to physical or mental
injury or illness; (B) committed an act involving moral turpitude in the course
of his employment with the Employers and its subsidiaries or affiliates; (C)
committed a willfully dishonest act intended to result in substantial personal
enrichment of himself or others at the expense of either the Company or the
Bank; (D) engaged in willful misconduct or fraud; (E) breached his fiduciary
duties for personal profit; (F) willfully violated, in any material respect, any
law, rule or regulation (other than traffic violations or similar offenses),
written agreement or final cease-and-desist order with respect to his
performance of services for the Employers, as determined by the Board of
Directors of the Employers; (G) materially breached the terms of this Agreement
and failed to cure such material breach during a 15-day period following the
date on which the Board gives written notice to the Executive of the material
breach; (H) been convicted of a felony; or (I) become the subject of any
proceeding initiated by a federal or state banking agency to remove him from
office;

(ii)      the Executive’s voluntary resignation from employment (including
voluntary retirement) with the Employers for reasons other than Good Reason as
specified in Section 9(a)(i); or

(iii)     the death of the Executive while employed by the Bank, or the
termination of the Executive’s employment because of “Disability” as defined in
Section 10(c) below;

then in any of the foregoing events, the Employers shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid compensation as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of his employment,
and (C) the provision of such other benefits, if any, to which he is entitled as
a former employee under the Bank’s and/or the Company’s employee benefit plans
and programs and compensation plans and programs.

(b)       For purposes of this Section 10, no act or failure to act, on the part
of the Executive, shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best

10

--------------------------------------------------------------------------------


interests of the Employers. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board of Directors of the
Employers or based upon the written advice of counsel for the Employers shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Employers.

(c)       “Disability” shall be deemed to have occurred if the Executive: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.

(d)       During any period in which the Executive is absent due to physical or
mental impairment, the Employers may, without breaching this Agreement, appoint
another person or persons to act as interim President and/or Executive Vice
President pending the Executive’s return to his duties on a full-time basis
hereunder or his termination as a result of such Disability. Prior to the
Executive’s employment being terminated due to Disability under Section 10(e)
hereof, the Executive shall continue to receive his full Base Salary, bonuses
and other benefits to which he is entitled under this Agreement, including
continued participation in all employee benefit plans and programs.

(e)       The Employers may provide notice to the Executive in writing that it
intends to terminate the Executive’s employment under this Agreement, with the
termination date to be on or after the date that the Executive is deemed to have
a Disability. At the time his employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.

SECTION 11.      PAYMENTS UPON A CHANGE IN CONTROL.

(a)       The term “Change in Control” shall mean a change in the ownership of
the Company or the Bank, a change in the effective control of the Company or the
Bank or a change in the ownership of a substantial portion of the assets of the
Company or the Bank, in each case as provided under Section 409A of the Code and
the regulations thereunder. In no event, however, shall a Change in Control be
deemed to have occurred as a result of any acquisition of securities or assets
of the Company, the Bank, or a subsidiary of either of them, by the Company, the
Bank, or any subsidiary of either of them, or by any employee benefit plan
maintained by any of them.

(b)       If the Executive’s employment by the Employers shall be terminated
subsequent to a Change in Control and during the Employment Term by (i) the
Employers for other than Cause, Disability, retirement or the Executive’s death
or (ii) the Executive for Good Reason as defined in Section 9(a)(i) hereof, then
the Employers shall pay to the Executive a severance

11

--------------------------------------------------------------------------------


benefit in a lump sum payment, within five (5) days after the effective time of
such termination of employment, equal to the sum of (i) three times his Base
Salary as of the date of termination of his employment, (ii) three times the
highest level of cash incentive compensation earned by the Executive from the
Employers or any subsidiary thereof in any one of the three calendar years
immediately preceding the year in which the termination occurs, (iii) the
amounts specified in Sections 9(b)(i), (ii), (iv) and (vii) (notwithstanding any
contrary language contained therein with respect to payment being over a longer
time period) except in calculating the amount of such benefits, to the extent
applicable, the Severance Benefits Period will be for a period of three years
commencing on the date of the termination of the Executive’s employment, and
(iv) unless the EIP or any successor plan provides otherwise with respect to the
payment of bonuses upon a Change in Control, the amount specified in Section
9(b)(vi) hereof at the time specified in such section. In addition, the
Employers shall provide the Executive with the benefits provided for in Section
9(b)(iii) for the Severance Benefits Period, as adjusted above to be for a
period of three years subsequent to termination of employment, subject to
compliance with the last proviso clause contained in such subsection. In the
event that the Employers are unable to provide the benefits set forth in said
Section 9(b)(iii) due to the change in the Executive’s status to that of a
non-employee, the Employers shall include in the lump sum payment due pursuant
to the terms of this Section 11(b) the value of the benefits required to be
provided by said Section 9(b)(iii) for the Severance Benefits Period as amended
by this Section 11(b). The severance and other benefits payable pursuant to this
Section 11(b) shall not be subject to reduction pursuant to the provisions of
Section 9(c).

SECTION 12.      LIMITATION ON CHANGE IN CONTROL PAYMENT.

In the event that:

(i)       the aggregate payments or benefits to be made or afforded to the
Executive pursuant to this Agreement, together with other payments and benefits
which the Executive has a right to receive from the Employers, which are deemed
to be parachute payments as defined in Section 280G of the Code, or any
successor thereof (the “Termination Benefits”), would be deemed to include an
“excess parachute payment” under Section 280G of the Code; and

(ii)      if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times the Executive’s “base amount,” as determined in
accordance with said Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state, local and federal income tax and
the Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (i) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (ii) the product of the Termination Benefits and the marginal rate
of any applicable state, local and federal income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. If
the Termination Benefits are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits to be provided in
kind.

12

--------------------------------------------------------------------------------


SECTION 13.      SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company or the Bank. Payments pursuant to this
Agreement shall be allocated between the Company and the Bank in proportion to
the level of activity and the time expended on such activities by the Executive
as determined by the Company and the Bank on a quarterly basis, unless the
applicable provision of this Agreement specifies that the payment shall be made
by either the Company or the Bank. In no event shall the Executive receive
duplicate payments from the Company and the Bank.

SECTION 14.      COVENANT NOT TO COMPETE.

In the event the Executive’s employment with the Employers is terminated for any
reason prior to the expiration of the Employment Period (except as set forth
below), the Executive hereby covenants and agrees that for a period of two years
following the date of his termination of employment with the Employers (or, if
less, for the Severance Benefits Period), he shall not, without the written
consent of the Employers, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. In addition, in the event of a breach
by the Executive of any of the provisions of this Section 14, the Employers may
avail themselves of such remedies that may be available to it as a result of
such breach by the Executive, with such remedies to be cumulative and not
mutually exclusive. This section shall not be applicable if the Executive is
terminated upon or within one year subsequent to a Change in Control, provided
that such termination is for reasons other than Cause as defined in Section
10(a)(i) hereof.

SECTION 15.      CONFIDENTIALITY.

Unless he obtains the prior written consent of the Employers, the Executive
shall at all times keep confidential and shall refrain from using for the
benefit of himself, or any person or entity other than the Employers or its
subsidiaries or affiliates, any material document or information obtained from
the Employers or its subsidiaries or affiliates, in the course of his employment
with any of them concerning their properties, operations or business (unless
such document or information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 15
shall prevent the Executive, with or without the Employers’ consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

13

--------------------------------------------------------------------------------


SECTION 16.      SOLICITATION.

The Executive hereby covenants and agrees that, for a period of two years
following his termination of employment with the Employers for any reason, he
shall not, without the written consent of the Employers, either directly or
indirectly:

(a)       solicit, offer employment to, or take any other action intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employers or any of their
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14;

(b)       provide any information, advice or recommendation with respect to any
such officer or employee to any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in Section 14, that is intended, or that
a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employers or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14; or

(c)       solicit, provide any information, advice or recommendation or take any
other action intended, or that a reasonable person acting in like circumstances
would expect, to have the effect of causing any customer of the Company or the
Bank to terminate an existing business or commercial relationship with the
Company or the Bank.

SECTION 17.      NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.

The termination of the Executive’s employment during the Employment Period or
thereafter, whether by the Employers or by the Executive, shall have no effect
on the vested rights of the Executive under the Bank’s qualified or
non-qualified retirement, savings, ESOP or stock bonus plans, group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans, or other employee benefit plans or
programs, or compensation plans or programs in which the Executive was a
participant.

SECTION 18.      SUCCESSORS AND ASSIGNS.

(a)       This Agreement is personal to each of the parties hereto, and no party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other parties; provided, however, that the
Employers will require any successor or assign

14

--------------------------------------------------------------------------------


(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Employers, by an
assumption agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employers would be required to perform it if no such
succession or assignment had taken place. Failure of the Employers to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Employers in the same amount and on the same
terms as the compensation pursuant to Sections 9 or 11 hereof. For purposes of
implementing the provisions of this Section 18(a), the date which any such
succession without an assumption agreement becomes effective shall be deemed the
date of termination of the Executive’s employment.

(b)       This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

SECTION 19.      NOTICES.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

If to the Executive:

Cecil Eugene Kirby, Jr.
At the address last appearing
on the personnel records of
the Employers

with a copy, in the case of a notice to the Executive, to:

Daniel M. Klein
Buckley & Klein, LLP
1180 West Peachtree Street
Suite 1100
Atlanta, GA 30309
(or such other counsel as Executive may subsequently designate
in accordance with this provision)

15

--------------------------------------------------------------------------------


If to the Employers:

NewAlliance Bancshares, Inc.
NewAlliance Bank
195 Church Street
New Haven, CT 06510
(or the address of the Bank’s principal executive office, if different)
Attention: Chief Executive Officer

with a copy, in the case of a notice to the Employers, to:

William W. Bouton, III Esq.
Hinckley, Allen & Snyder LLP
20 Church Street
Hartford, CT 06103

SECTION 20.      INDEMNIFICATION FOR ATTORNEYS’ FEES.

(a)       The Employers shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employers’ obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.

(b)       The Employers’ obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employers may have against the Executive or others. Unless
it is determined that a claim made by the Executive was either frivolous or made
in bad faith, the Employers agrees to pay as incurred (and in any event no later
than March 15 of the year immediately following the year in which incurred), to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of or in connection with his
consultation with legal counsel or arising out of any action, suit, proceeding
or contest (regardless of the outcome thereof) by the Employers, the Executive
or others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code. This Section 20(b) shall apply whether such consultation, action, suit,
proceeding or contest arises before, on, after or as a result of a Change in
Control.

16

--------------------------------------------------------------------------------


SECTION 21.      SEVERABILITY.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

SECTION 22.      WAIVER.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

SECTION 23.      COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

SECTION 24.      GOVERNING LAW.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.

SECTION 25.      HEADINGS AND CONSTRUCTION.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

SECTION 26.      ENTIRE AGREEMENT; MODIFICATIONS.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including that certain employment agreement dated as of April 21, 2009
between the Employers and the Executive. No modifications of this Agreement
shall be valid unless made in writing and signed by the parties hereto;
provided, however, that if the Employers determine, after a review of all
applicable IRS guidance regarding Section 409A of the Code, that this Agreement
should be further amended to avoid triggering the tax and interest penalties
imposed by Section 409A of the Code, then the Employers may amend this Agreement
to the extent necessary to avoid triggering the tax and interest penalties
imposed by Section 409A of the Code.

17

--------------------------------------------------------------------------------


SECTION 27.      REQUIRED REGULATORY PROVISIONS.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employers, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

SECTION 28.      DISPUTE RESOLUTION.

(a)       In the event of any dispute, claim, question or disagreement arising
out of or relating to this Agreement or the breach hereof, the parties hereto
shall use their best efforts to settle such dispute, claim, question or
disagreement. To this effect, they shall consult and negotiate with each other,
in good faith, and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties.

(b)       If they do not reach such a solution within a period of thirty (30)
days, then the parties agree first to endeavor in good faith to amicably settle
their dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.

(c)       Thereafter, any unresolved controversy or claim arising out of or
relating to this Agreement or the breach thereof, upon notice by any party to
the other, shall be submitted to and finally settled by arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the AAA in
effect at the time demand for arbitration is made by any such party. The parties
shall mutually agree upon a single arbitrator within thirty (30) days of such
demand. In the event that the parties are unable to so agree within such thirty
(30) day period, then within the following thirty (30) day period, one
arbitrator shall be named by each party. A third arbitrator shall be named by
the two arbitrators so chosen within ten (10) days after the appointment of the
first two arbitrators. In the event that the third arbitrator is not agreed
upon, he shall be named by the AAA. Arbitration shall occur in New Haven,
Connecticut or such other location as may be mutually agreed to by the parties.

(d)       The award made by all or a majority of the panel of arbitrators shall
be final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto. The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or

18

--------------------------------------------------------------------------------


provisional relief that may be necessary to protect the rights and property of
that party, until such times as the arbitration award is rendered or the
controversy otherwise resolved.

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers and the Executive has hereunto set his hand, all as of
the date of the restatement of this Agreement.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

                Cecil Eugene Kirby, Jr., Executive           ATTEST:  
NEWALLIANCE BANCSHARES, INC.                     By:     By:     Judith E.
Falango, First Vice     Peyton R. Patterson, Chairman, President and   President
and Secretary     Chief Executive Officer           [Seal]                      
    ATTEST:   NEWALLIANCE BANK                               By:     By:    
Judith E. Falango, First Vice     Peyton R. Patterson, Chairman and   President
and Secretary     Chief Executive Officer           [Seal]      

19